UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1186


MICHAEL G. CAPPS,

                     Plaintiff - Appellant,

              v.

CHUCK HESTER; DEPARTMENT OF INTERIOR; UNITED STATES OF
AMERICA,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:20-cv-00052-MR-WCM)


Submitted: May 25, 2021                                           Decided: May 27, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael G. Capps, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael G. Capps appeals the district court’s order dismissing his civil action.

The district court referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B). The magistrate judge recommended that the action be dismissed and

advised Capps that failure to file timely and specific objections to this recommendation

would waive appellate review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy,

858 F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985);

see also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Capps has waived appellate review

of the district court’s order adopting the magistrate judge’s recommendation by failing to

file objections to the recommendation after receiving proper notice. Accordingly, although

we grant leave to proceed in forma pauperis, we affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2